DETAILED ACTION
1.	Claims 1-20 are allowed.
2.	This communication warrants no examiner’s reason for allowance, as the Non-Final Office action mailed 10/28/2021, as well as applicant’s reply make evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant’s remarks filed on January 26, 2022, with respect to the claim language of an NFV-MANO system component located at the mobile network node and having the ability to assess network conditions present at the mobile network node and execute decision logic to effectuate MANO operations, clearly point out the reasons independent claims 1 and 14 are patentable over the prior art of record.  As well, applicant’s remarks with respect to the amended claim limitations of independent claim 15 point out the reason independent claim 15 is patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (See MPEP 1302.14).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441